Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Cooperation is requested in correcting any errors of which the applicant may become aware.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 follows. 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite determining, based on at least the application instance identifier and the session identifier, that at least a portion of the first performance data is related to at least a portion of the second performance data (claims 1, 19, and 27); determining that the application instance identifier of the first performance data matches the application instance identifier of the second performance data, and determining that the session identifier of the first performance data matches the session identifier of the second performance data (claims 14 and 26); and determining, based on a geographic location determined for each client device of the plurality of client devices, that the network error or performance id.), “memory,” (claim 27), or “processor” (id.), nothing in the claims precludes the steps from practically being performed in the human mind.   
This judicial exception is not integrated into a practical application.  In particular, claims 1, 19, and 27 recite the additional elements of receiving, from a client device, first performance data generated by a first application executing on the client device, the first performance data including at least an application instance identifier, a session identifier, and information related to the operation of the client device during a time when the first application encountered an application event related to network communications with a host device; receiving, from the host device, second performance data generated by a second application executing on the host device, the second performance data including the application instance identifier, the session identifier, and information related to the operation of the host device during the time when the first application encountered the application event related to network communications with the host device.  Similarly, claims 9, 22, and 29 recite the additional elements of the client device causes the application instance identifier and session identifier to be stored in one or more packet headers of a request sent to the host device.  The receiving and storing steps are recited at a high level of generality 
The claims recite the additional elements of, in response to determining that at least a portion of the first performance data is related to at least a portion of the second performance data, performing an action by the processing system (claim 1, 19, and 27); display of a report that includes information from both the first performance data and the second performance data, the information including a plurality of events derived from the first performance data and the second performance data (claim 15); and generating an alert indicating the one or more network errors or performance issues (claim 16).  The display and generating are recited at a high level of generality (i.e., as a general means of outputting data) and amount to mere data outputting, which is a form of insignificant extra-solution activity.
Claims 2-8, 10-12, 17, 18, 20, 21, 23-25, and 28-30 label data.  The U.S. Court of Appeals for the Federal Circuit “ha[s] treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas.”  Elec. Power Group v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (citations omitted).  Here, the type of data being received does not render the idea less abstract.

Response to Arguments
The arguments have been fully considered and are unpersuasive.  The applicant argues that “the particular arrangement of the data intake and query system relative to the client device and the host device recited in claim 1 enables the capture and 
The capturing, however, is recited at a high level of generality (i.e., as a general means of gathering data for use in the determining) and amount to mere data gathering, which is a form of insignificant extra-solution activity.  “Correlation” is not claimed.  The determining of data being related, moreover, does not recite any limitations not available in other prior art.

Double Patenting
A nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US Patent 10469346.  
Instant application
‘346
1. A method, comprising:
1. A method, comprising:

receiving, by a data intake and query system coupled to a computer network, first performance data generated by a first application executing on a client device on the computer network, the first performance data being received via the computer network and including at least an application instance identifier, a session identifier, and information related to the operation of the client device during a time when the first application encountered an application event related to network communications with a host device on the computer network, wherein the application instance identifier facilitates identification of a particular instance of the application, and the session identifier facilitates identification of a particular session of the application;
receiving, by the data intake and query system from the host device, second performance data generated by a second application executing on the host device, 


determining, by the data intake and query system, that at least a portion of the first performance data is indicative of a performance issue of a device on the computer network that is neither the client device nor the host device, wherein said determining includes correlating, based on at least the application instance identifier and the session identifier, at least said portion of the first performance data with at least a portion of the second performance data; and
in response to determining that at least a portion of the first performance data is 


2. The method of claim 1, wherein the application event is associated with one or more network errors or performance issues experienced by the client device.
3. The method of claim 1, wherein the application event is associated with one or more network errors or performance issues experienced by the host device.
3. The method of claim 1, wherein the application event is associated with one or more network errors or performance issues experienced by the host device.
4. The method of claim 1, wherein the application event is associated with one 


5. The method of claim 1, wherein the first performance data includes information related to the operation of the client device during a time when the first application encountered one or more application events related to network communications with two or more host devices, the one or more application events associated with one or more network errors or performance issues.
6. The method of claim 1, wherein the first performance data includes information related to the operation of two or more client devices that each encountered at least one application event associated with a network error or performance issue related to network communications with the host device.
6. The method of claim 1, wherein the first performance data includes information related to the operation of two or more client devices, wherein each of the two or more client devices encountered at least one application event associated with a network error or performance issue related to network communications with the host device.

7. The method of claim 1, wherein the application event is associated with a network error or performance issue, and wherein the first application stores the first performance data offline for a period of time prior to sending the first performance data to a data intake and query system.
8. The method of claim 1, wherein the second performance data includes data generated by a plurality of second applications executing on a plurality of host devices.
8. The method of claim 1, wherein the second performance data includes data generated by a plurality of second applications executing on a plurality of host devices.
9. The method of claim 1, wherein the client device causes the application instance identifier and session identifier to be stored in one or more packet headers of a request sent to the host device.
9. The method of claim 1, wherein the client device stores the application instance identifier and session identifier in one or more packet headers of a request sent to the host device.
10. The method of claim 1, wherein the application event is associated with one or more network errors or performance issues associated with the client device, and wherein the first performance data 


11. The method of claim 1, wherein the application event is associated with one or more network errors or performance issues associated with the client device, and wherein the first performance data includes information related to a geographic location of the client device during the time when the first application encountered the application event.
12. The method of claim 1, wherein the first performance data includes information identifying one or more of. a manufacturer and model of the client device, one or more software applications installed on the client device, and a network carrier.
12. The method of claim 1, wherein the first performance data includes information identifying one or more of: a manufacturer and model of the client device, one or more software applications installed on the client device, and a network carrier.

13. The method of claim 1, wherein the first application is a mobile application and wherein the second application is one or more of: a web server, an application server, and a database server.
14. The method of claim 1, wherein determining that at least a portion of the first performance data is related to at least a portion of the second performance data includes determining that the application instance identifier of the first performance data matches the application instance identifier of the second performance data, and determining that the session identifier of the first performance data matches the session identifier of the second performance data.
14. The method of claim 1, wherein determining that at least a portion of the first performance data is related to at least a portion of the second performance data includes determining that the application instance identifier of the first performance data matches the application instance identifier of the second performance data, and determining that the session identifier of the first performance data matches the session identifier of the second performance data.
15. The method of claim 1, wherein performing the action includes causing display of a report that includes information from both the first 


16. The method of claim 1, wherein the application event is associated with one or more network errors or performance issues, and wherein performing the action comprises generating the alert indicating the one or more network errors or performance issues.
17. The method of claim 1, wherein the first performance data includes information related to a geographic location of the client device during the time when the first application encountered the application event related to network communications with the host device, the geographic location determined based on Global Positioning System (GPS) data or an IP address obtained from the client device.
17. The method of claim 1, wherein the first performance data includes information related to a geographic location of the client device during the time when the first application encountered the application event related to network communications with the host device, the geographic location determined based on Global Positioning System (GPS) data or an IP address obtained from the client device.

18. The method of claim 1, further comprising: wherein the first performance data includes data received from a plurality of client devices that each encountered at least one application event associated with a network error or performance issue related to network communications with the host device; determining, based on a geographic location determined for each client device of the plurality of client devices, that the network error or performance issue is associated with a geographic area containing each of the plurality of client devices.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-18 are generic to all that is recited in claims 1-18 of the Patent.  That is, the former claims are anticipated by the latter claims.
Claims 19-30 are generic to all that is recited in claims 19-30 of the Patent. as explained supra, mutatis mutandis.  That is, the former claims are anticipated by the latter claims.

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, in US 20160124793 a subset is compared to a reference model which defines log entries per request type under a healthy state of the computing system, to identify a portion of the subset of problem log entries which deviate from corresponding log entries in the reference model. In the portion of the subset, at least one high-value log entry is identified.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448